The IAS court’s decision directing that the child be enrolled in a pre-kindergarten in New Jersey was a proper exercise of discretion and the record evidence supports the conclusion that such arrangement is in the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167 [1982]). The child is primarily residing with the plaintiff in New Jersey and had attended a pre-school in New Jersey the previous year. In addition, plaintiffs mother and sisters are available to pick up and drop off the child at the school in New Jersey. The child’s stability is also served by allowing the child to attend a school close to home.
*509The IAS court properly exercised its discretion in declining to disturb the parental access schedule, which had been in effect for nearly two years at the time of the ruling. There was no showing of a change of circumstances such that modification was necessary to protect the best interests of the child (see Matter of Sparacio v Fitzgerald, 73 AD3d 790 [2010]). We also note that at the time of the ruling the parties were progressing towards a conclusion of the custody trial and a final order on custody was anticipated.
We have considered the parties’ remaining arguments, including their requests for sanctions, and find them unavailing. Concur — Mazzarelli, J.P., Saxe, Moskowitz, Freedman and Manzanet-Daniels, JJ.